Carlisle, Judge.
Where the record shows that under a previous award of the State Board of Workmen’s Compensation, a stipulation between the claimant and the insurance carrier was approved by the board and compensation based on 50 percent permanent partial disability was paid to the claimant, and where, on the hearing on this application for additional compensation based on a change in condition, a doctor testified that he had examined the claimant subsequently to the original hearing and prior to this hearing detailing his findings on that examination, setting forth the condition of the claimant as he found it, and concluding with the opinion that the claimant was 40 to 45 percent disabled or industrially handicapped on account of his injured back, the finding of the single director, which was affirmed by the judge of the superior court on appeal, that the claimant had not had a change in condition such as would authorize additional compensation, was authorized by the evidence, and the judge of the superior court did not err in affirming the award. The opinion of the doctor who had examined the claimant and who had testified to facts upon which the opinion was based was of some probative value in support of the award denying additional compensation. Wilson v. Swift & Co., 68 Ga. App. 701 (23 S. E. 2d 261).

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.

Harry E. Monroe, for plaintiff in error.
Smith, Swift, Currie & McGhee, Frank M. Swift, contra.